DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amended claims 1 and 12 and incorporated features from dependent claims 6 and 17 respectively.
Applicant added new claims 21 and 22.
The pending claims are 1 – 5, 7 – 16, and 18 – 22 [Page 10 lines 1 – 7].

Applicant requests the Examiner affords their Foreign priority date [Page 10 lines 8 – 11].  However, the foreign priority document is still not in the file wrapper (copy submitted).  The Applicant may file Form PTO SB38 if so desired as an additional means to resolve the issue.
Applicant deleted Figures 26 and 27 and amended Figure 25 [Page 10 lines 12 – 21].  However, the Applicant in arguing against Examiner’s Objection in attempting to assert the level of one of ordinary skill in the art contradicts later arguments against the cited references the Applicant makes.  The Examiner observes the “different motion vector precision sets” is still not illustrated, but merely recited in the flow chart of Figure 25 where is a mere recitation of claim 1.  Thus, in the interest to expedite prosecution, the Examiner agrees to the deep, broad understandings one of ordinary skill would have and thus the Drawing Objection has been overcome.
The Examiner incorporates the same deep, broad understanding of one of ordinary skill in the art into understanding the recited references against the claims.

Applicant amended the Specification to address Examiner’s Specification Objections [Page 10 lines 22 – 25].
Applicant amended the Claims to address Examiner’s Claim Objections [Page 11 lines 1 – 6].

Applicant's arguments filed December 24th, 2020 [Page 11 line 7 – Page 17 line 23] have been fully considered but they are not persuasive.
First, the Applicant mentions the references cited against the claims [Page 11 lines 7 – 10].
Second, the Applicant recites features of amended claim 1 which include all features of previous dependent claim 6 [Page 11 lines 11 – 20].
Third, the Applicant argues against Zhang and Chen teaching the use of affine and IBC (intra block copy) coding modes and a motion vector precision set in original claim 1 [Page 11 line 21 – Page 14 line 9].  The Applicant introduces the arguments and copies the previous Rejection [Page 11 line 21 – Page 12 line 11].  The Applicant then broadly alleges Zhang does not teach features claimed, but presents a confusing argument in which the second and third limitations of claim 12 were copied with citations, but the allegation is against the first limitation in which Zhang as a whole and for the cited sections (Paragraphs 191 – 193, 210 – 216 (Paragraph 210 lists IBC and affine modes used), and in particular 258 – 262) teach selection between affine or IBC modes or IBC and non-IBC which includes affine coding techniques (as would be readily recognized by one of ordinary skill in the art).  Further, in Zhang motion vectors precision sets used are related to coding modes used (e.g. in Paragraph 199) and related coding modes to subsets of motion precisions to use (e.g. in Zhang Paragraph 198) contrary to Applicant’s assertions [Page 12 lines 13 – 19 and Page 13 lines 1 – 22 (copying Paragraphs 198 – 199 of Zhang)].
Fourth, the Applicant contends Chen does not teach features of claim 1 previously recited [Page 13 line 23 – Page 14 line 3] and the combination of references do not teach claim 1 [Page 14 lines 4 – 9].  The Applicant argues only against Chen Paragraph 173 but fails to consider the open ended teaching of the cited paragraph of Chen in combination with Zhang as one of ordinary skill would understand Zhang’s modes are combinable with the breadth of Chen’s teachings.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Fifth, the Applicant contends Abe, Zhang, and Chen do not teach features of claim 6 now incorporated into amended claim 1 [Page 14 line 10 – Page 16 line 26].  The Applicant notes the incorporation of claim 6 into the independent claims [Page 14 lines 10 – 16] and then recites the Office Action [Page 14 lines 1 – 17].  The Applicant then contends Zhang does not teach the claimed feature [Page 15 lines 18 – 28], but contrary to Applicant’s assertions Zhang Paragraphs 258 – 262 renders obvious IBC and affine (non IBC) coding modes having different subsets of motion precisions available especially when the combination with Abe is considered as would readily be recognized by one of ordinary skill in the art.  The Applicant argues against Chen citations given [Page 16 lines 1 – 10], but Chen renders obvious various set sizes so different set sizes of precisions are achievable as a function of the inter coding mode.  The Applicant concludes making broad generalizations of Abe [Page 16 lines 11 – 19] and then contends the combination does not claim the features claimed [Page 16 lines 20 – 26].  However, Abe in the cited portions and when considered as a whole (e.g. including Paragraphs 276 – 280 describing in more detail Figure 14 teaching different precision sets used for MV determination based on the coding tool and derivation process) differentiates precisions for affine and IBC modes and the derivation of such sets (further rendering obvious the different precision sets as taught by Zhang for IBC and non-IBC coding modes) where the combination of references is considered.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Sixth, the Applicant contends independent claims 12 and 20 are similarly allowable for at least the reasons given for claim 1 [Page 17 lines 1 – 5].
Seventh, the Applicant contends dependent claims 2 – 5, 7 – 11, 13 – 16, and 18 – 19 are allowable for at least the reasons given for claim 1 [Page 17 lines 6 – 9].
Eighth, the Applicant contends new claim 21 is allowable for at least the reasons given for claim 1 [Page 17 lines 10 – 13].

While the Applicant’s points may be understood, to which the Examiner respectfully disagrees, the Rejection therefor has been maintained.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on June 19th, 2018.  It is noted, however, that applicant has not filed a certified copy of the PCT/CN2018/091792 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20th, 2020 was filed before the mailing date of the First Action on the Merits (mailed September 24th, 2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 7 – 16, and 18 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al. (US PG PUB 2019/0246143 A1 referred to as “Zhang” throughout in which citations will come from the US PG PUB in lieu of US Provisional Application 62/628,101), and further in view of Chen, et al. (WO2018/067672 A1 referred to as “Chen” throughout) [Cited on Applicant’s August 20th, 2020 IDS .
Regarding claim 1, see claim 12 which is the apparatus performing the steps of the claimed method.
Regarding claim 2, see claim 13 which is the apparatus performing the steps of the claimed method.
Regarding claim 3, see claim 14 which is the apparatus performing the steps of the claimed method.
Regarding claim 4, see claim 15 which is the apparatus performing the steps of the claimed method.
Regarding claim 5, see claim 16 which is the apparatus performing the steps of the claimed method.
Regarding claim 7, see claim 18 which is the apparatus performing the steps of the claimed method.
Regarding claim 8, see claim 19 which is the apparatus performing the steps of the claimed method.
Regarding claim 20, see claim 12 which is the apparatus performing the steps of the claimed program.
Regarding claim 22, see claim 12 which is the apparatus performing the steps of the claimed program.

Regarding claim 9, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use.  Abe further teaches signaling to distinguish coding modes and MV precision selection processing including using a fixed / set value or making multiple selections.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Chen regarding affine and IBC as various inter prediction techniques / coding modes in selecting the MV precision set for selection and wherein the motion precision set comprises at least one of 4-pel resolution, 3-pel resolution, 2-pel resolution, 1-pel resolution, 1/2-pel resolution, or 1/4-pel resolution [Zhang Paragraphs 136 – 137 (obviousness of various precisions to include in a set including integer per values and fractional) and 190 – 193 (various precisions which include at least one that is claimed thus rendering the claim obvious to one of ordinary skill in the art); Chen Figures 4 (various precisions shown) and 8 – 9 as well as Paragraphs 155, 158 (integer and fractional precisions available), 162 – 168 (selection from integer / fractional pel precisions), and 171 – 175 (set / subset of precisions used)].
Please see claim 1 for the motivation to combine Zhang, Chen, and Abe (which is similar to claim 12 as claim 1 is the method performing the steps of the apparatus of claim 12).

Regarding claim 10, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use.  Abe further teaches signaling to distinguish coding modes and MV precision selection processing including using a fixed / set value or making multiple selections.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Chen regarding affine and IBC as various inter prediction techniques / coding modes in selecting the MV precision set for selection and further with Abe’s considerations based on the coding mode to select the set of precision values as being different set sizes (e.g. a single value or select from multiple values).  The combination teaches wherein the coding comprises: decoding the current block from a video bitstream [Zhang Figure 4 (see at least reference characters 302) as well as Paragraphs 190 – 199 (current block information to code for a decoder) and 238 – 246 (decoding blocks for motion correction); Chen Figures 3, 9, and 10 (see at least reference characters 70, 400, 406, and 408) as well as Paragraphs 85, 171 – 175 (MV precision selection) and 186 – 191 (decoding precision information for processing a current block in a decoder)].
Please see claim 1 for the motivation to combine Zhang, Chen, and Abe (which is similar to claim 12 as claim 1 is the method performing the steps of the apparatus of claim 12).

Regarding claim 11, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use.  Abe further teaches signaling to distinguish coding modes and MV precision selection processing including using a fixed / set value or making multiple selections.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Chen regarding affine and IBC as various inter prediction techniques / coding modes in selecting the MV precision set for selection and further with Abe’s considerations based on the coding mode to select the set of precision values as being different set sizes (e.g. a single value or select from multiple values).  The combination teaches wherein the coding comprises: encoding the current block into a video bitstream [Zhang Figure 3 (see at least reference character 220) as well as Paragraphs 190 – 199 (motion information for block to encode), 219 and 224 – 229 (coding MV, precision, and current block); Chen Figures 2 and 9 (see at least reference characters 56, 306, and 308) as well as Paragraphs 171 – 175 and 183 – 185 (encoding the block with precision information)].
Please see claim 1 for the motivation to combine Zhang, Chen, and Abe (which is similar to claim 12 as claim 1 is the method performing the steps of the apparatus of claim 12).

Regarding claim 12, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use.  Abe further teaches signaling to distinguish coding modes and MV precision selection processing including using a fixed / set value or making multiple selections.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Chen regarding affine and IBC as various inter prediction techniques / coding modes in selecting the MV precision set for selection and further with Abe’s considerations based on the coding mode to select the set of precision values as being different set sizes (e.g. a single value or select from multiple values).  The combination teaches 
a processor [Zhang Paragraphs 56 and 266 – 269 (processors / CPU / microprocessor implementations)] and a non-transitory memory with instructions thereon [Zhang Paragraphs 48 – 50, 56, and 266 – 269 (memory and program / instruction execution)], wherein the instructions upon execution by the processor, cause the processor to:
determine a coding mode of a current block, wherein the coding mode of the current block is an affine mode or an intra-block copy (IBC) mode [Zhang Figures 3 – 4 (see at least reference characters 202 and 304), 6 – 11 (various motion coding mode determination techniques) as well as Paragraphs 191 – 193 (allowed / disallowed modes in signaling IBC and affine modes), 210 – 216, and 258 – 262 (signaling affine / IBC usage)];
determine, for motion information of the current block, a motion precision from a motion precision set comprising multiple motion precisions [Zhang Figures 6 – 11, 16, and 19 as well as Paragraphs 190 – 193 and 197 – 200 (motion information to select MV precision to use and subsets to use based on coding mode); Chen Figure 9 as well as Paragraphs 173 – 177 (set of allowed precisions for a MV (motion vector) based on coding mode)];
wherein the motion precision set is based on the coding mode [Zhang Figures 6 – 11, 16, and 19 as well as Paragraphs 190 – 193 and 197 – 200 (motion information to select MV precision to use and subsets to use based on coding mode); Chen Figure 9 as well as Paragraphs 173 – 177 (set of allowed precisions for a MV (motion vector) based on coding mode)]; and
wherein the motion precision set for blocks coded with the affine mode is different from that for blocks coded with the IBC mode [Zhang Figures 16 and 19 as well as Paragraphs 190 – 199 (set subsets of precision / different sets based on affine / IBC signaled), 258 – 262 (subset sizes based on coding modes enabled (e.g. affine or IBC)); Chen Figures 8 – 10 as well as Paragraphs 171 – 175 (allowed set sizes a function of coding mode), 184 – 187 (single or three or more precisions in a set size with N signaling how many); Abe Figures 11 – 12, 14 and 16 as well as Paragraphs 253 – 258, 262 – 268 (set size is one (fixed) or many based on mode of the current block and the neighboring blocks), 273 – 275, and 281 – 287 (decision on set size for MV precision to use based on modes used)]; and
code the current block using the determined mode and the determined motion precision [Zhang Figures 3 – 4, 16, and 19 as well as Paragraphs 190 – 193 and 196 – 199 (motion information including 
The motivation to combine Chen with Zhang is to combine features in the same / related field of invention of inter prediction for video coding / decoding [Chen Paragraphs 2 and 25 – 27] in order to improve efficiency by signaling less bits in selecting the precision of the motion model / motion vector used [Chen Paragraphs 25 – 27 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Abe with Zhang and Chen is to combine features in the same / related field of invention of video encoding / decoding [Abe Paragraphs 2 – 3] in order to decrease signaling needed between the encoder and decoder thus improving performance [Abe Paragraphs 8 – 9, 47, and 71 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Zhang, Chen, and Abe which will be used throughout the Rejection.

Regarding claim 13, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use.  Abe further teaches signaling to distinguish coding modes and MV precision selection processing including using a fixed / set value or making multiple selections.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Chen regarding affine and IBC as various inter prediction techniques / coding modes in selecting the MV precision set for selection and further with Abe’s considerations based on the coding mode to select the set of precision values as being different set sizes (e.g. a single value or select from multiple values).  The combination teaches wherein the motion information comprises at least one of a motion vector difference (MVD), a motion vector predictor (MVP), or a motion vector (MV) [Zhang Figures 16 and 19 as well as Paragraphs 190 – 199 (MV 
Please see claim 12 for the motivation to combine Zhang, Chen, and Abe.

Regarding claim 14, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use.  Abe further teaches signaling to distinguish coding modes and MV precision selection processing including using a fixed / set value or making multiple selections.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Chen regarding affine and IBC as various inter prediction techniques / coding modes in selecting the MV precision set for selection and further with Abe’s considerations based on the coding mode to select the set of precision values as being different set sizes (e.g. a single value or select from multiple values).  The combination teaches wherein motion precision set corresponds at least one of a precision set of MVDs, a precision set of MVPs, or a precision set of MVs [Zhang Figures 16 and 19 as well as Paragraphs 190 – 199 (MV precisions used for motion vectors); Chen Figures 9 – 10 as well as Paragraphs 170 – 175 (MVD precisions used for MV differences / differentials)].
Please see claim 12 for the motivation to combine Zhang, Chen, and Abe.

Regarding claim 15, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use.  Abe further teaches signaling to distinguish coding modes and MV precision selection processing including using a fixed / set value or making multiple selections.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Chen regarding affine and IBC as various inter prediction techniques / coding modes in selecting the MV precision set for selection and further with Abe’s considerations based on the coding mode to select the set of precision values as being different set sizes (e.g. a single value or select from multiple values).  The combination teaches wherein the motion precision set for blocks coded with the affine mode is different from that for blocks coded with a non-affine mode [Zhang Figures 16 and 19 as well as Paragraphs 190 – 199 (set subsets of precision / different sets based on affine / IBC signaled), 258 – 262 (subset sizes based on coding modes enabled (e.g. affine or IBC)); Chen Figures 8 – 10 as well as Paragraphs 171 – 175 (allowed set sizes a function of coding mode), 184 – 187 (single or three or more precisions in a set size with N signaling how many); Abe Figures 11 – 12, 14 and 16 as well as Paragraphs 253 – 258, 262 – 268 (set size is one (fixed) or many based on mode of the current block and the neighboring blocks), 273 – 275, and 281 – 287 (decision on set size for MV precision to use based on modes used)].
Please see claim 12 for the motivation to combine Zhang, Chen, and Abe.

Regarding claim 16, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use.  Abe further teaches signaling to distinguish coding modes and MV precision selection processing including using a fixed / set value or making multiple selections.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Chen regarding affine and IBC as various inter prediction techniques / coding modes in selecting the MV precision set for selection and further with Abe’s considerations based on the coding mode to select the set of precision values as being different set sizes (e.g. a single value or select from multiple values).  The combination teaches wherein the motion precision set for blocks coded with the IBC mode is different from that for blocks coded with a non-IBC mode [Zhang Figures 16 and 19 as well as Paragraphs 190 – 199 (set subsets of precision / different sets based on affine / IBC signaled), 258 – 262 (subset sizes based on coding modes enabled (e.g. affine or IBC)); Chen Figures 8 – 10 as well as Paragraphs 171 – 175 (allowed set sizes a function of coding mode), 184 – 187 (single or three or more precisions in a set size with N signaling how many); Abe Figures 11 – 12, 14 and 16 as well as Paragraphs 253 – 258, 262 – 268 (set size is one (fixed) or many based on mode of the current block and the neighboring blocks), 273 – 275, and 281 – 287 (decision on set size for MV precision to use based on modes used)].
Please see claim 12 for the motivation to combine Zhang, Chen, and Abe.

Regarding claim 18, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use.  Abe further teaches signaling to distinguish coding modes and MV precision selection processing including using a fixed / set value or making multiple selections.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Chen regarding affine and IBC as various inter prediction techniques / coding modes in selecting the MV precision set for selection and further with Abe’s considerations based on the coding mode to select the set of precision values as being different set sizes (e.g. a single value or select from multiple values).  The combination teaches determine, based on a signaled motion precision index, the motion precision from the motion precision set [Zhang Figures 16 and 19 as well as Paragraphs 190 – 193 (indices used for signaling which is selected from the MV / MVD precision set / subset); Chen Figures 9 – 10 as well as Paragraphs 86 – 87 (index values for selection of motion information) and 170 – 175 (signaling a syntax element / index to the selected precision which is an obvious variant to one of ordinary skill in the art)].
Please see claim 12 for the motivation to combine Zhang, Chen, and Abe.

Regarding claim 19, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use.  Abe further teaches signaling to distinguish coding modes and MV precision selection processing including using a fixed / set value or making multiple selections.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Chen regarding affine and IBC as various inter prediction techniques / coding modes in selecting the MV precision set for selection and further with Abe’s considerations based on the coding mode to select the set of precision values as being different set sizes (e.g. a single value or select from multiple values).  The combination teaches wherein the motion precision set comprises at least one of 6-pel resolution, 4-pel resolution, 2-pel resolution, 1-pel resolution, 1/2-pel resolution, or 1/4-pel resolution [Zhang Paragraphs 136 – 137 (obviousness of various 
Please see claim 12 for the motivation to combine Zhang, Chen, and Abe.

Regarding claim 21, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use.  Abe further teaches signaling to distinguish coding modes and MV precision selection processing including using a fixed / set value or making multiple selections.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang with those of Chen regarding affine and IBC as various inter prediction techniques / coding modes in selecting the MV precision set for selection and further with Abe’s considerations based on the coding mode to select the set of precision values as being different set sizes (e.g. a single value or select from multiple values).  The combination teaches wherein the motion precision set for blocks coded with the affine mode comprises 1/16-pel, 1/4-pel and 1-pel [Zhang Paragraphs 136 – 137 (obviousness of various precisions to include in a set including integer per values and fractional) and 190 – 193 (various precisions which include at least one that is claimed thus rendering the claim obvious to one of ordinary skill in the art); Chen Figures 4 – 5 (subfigures included various precisions shown – see at least reference character 126A ) and 8 – 9 as well as Paragraphs 102 – 103 (precisions to use including 1/16-pel precision combinable with Zhang’s sets and other sets in Chen), 155, 158 (integer and fractional precisions available), 162 – 168 (selection from integer / fractional pel precisions), and 171 – 175 (set / subset of precisions used)].
Please see claim 1 for the motivation to combine Zhang, Chen, and Abe (which is similar to claim 12 as claim 1 is the method performing the steps of the apparatus of claim 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huang, et al. (US PG PUB 2019/0387247 A1 referred to as “Huang” throughout) has the same priority date as the one being sought in the pending Application.  Socek, et al. (US PG PUB 2019/0045193 A1 referred to as “Socek” throughout) in Paragraphs 451, 571, and 677 teach similar precision determinations, but does not overcome the foreign priority date being sought for in the pending Application.  Chein, et al. (US PG PUB 2020/0029091 A1 referred to as “Chein” throughout) teaches MV precisions determinations with mode / coding mode considerations.
Commonly owned references which may raise ODP Issues include: Liu, et al. (US PG PUB 2020/0221117 A1 referred to as “Liu” throughout).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487